                                          Case 5:20-cv-05175-BLF Document 159 Filed 12/28/20 Page 1 of 2




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     AMEER ALGHUSAIN,                                     Case No. 20-cv-05175-BLF
                                   8                     Plaintiff,
                                                                                              ORDER DENYING MOTION TO
                                   9              v.                                          ENTER THE STATE OF OHIO
                                  10     JASON L. NEMETH, et al.,                             [Re: ECF 151]
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           Pro se Plaintiff Ameer Alghusain has filed a motion seeking this Court’s permission to
                                  14   enter the state of Ohio without fear of being arrested by certain Defendants in this action. See
                                  15   Mot., ECF 151. The Court construes this motion as a request for preliminary injunction.
                                  16   Preliminary injunctive relief is an “extraordinary and drastic remedy,” that is never awarded as of
                                  17   right. Munaf v. Geren, 553 U.S. 674, 689-690 (2008) (internal citations omitted). A plaintiff
                                  18   seeking preliminary injunctive relief must establish “[1] that he is likely to succeed on the merits,
                                  19   [2] that he is likely to suffer irreparable harm in the absence of preliminary relief, [3] that the
                                  20   balance of equities tips in his favor, and [4] that an injunction is in the public interest.” Winter v.
                                  21   Natural Resources Defense Council, Inc., 555 U.S. 7, 20 (2008). Here, Mr. Alghusain has
                                  22   provided no evidence or indication of the nature of the alleged order requiring him to stay out of
                                  23   Ohio. Further, Mr. Alghusain has provided no evidence or support for the requested relief or
                                  24   authority for the court to enjoin a state order of unknown description. Accordingly, the motion is
                                  25   DENIED.
                                  26

                                  27           IT IS SO ORDERED.
                                  28
                                         Case 5:20-cv-05175-BLF Document 159 Filed 12/28/20 Page 2 of 2




                                   1   Dated: December 28, 2020

                                   2                                       ______________________________________
                                                                           BETH LABSON FREEMAN
                                   3                                       United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                            2
